          Case 1:20-cv-10793-PAE Document 4 Filed 04/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


PAUL GEBHARDT,

                                       Plaintiff,                     20 Civ. 10793 (PAE)
                        -v-
                                                                             ORDER
 PARSLEY ENERGY, INC., BRYAN SHEFFIELD,
 MATT GALLAGHER, A.R. ALAMEDDINE, RONALD
 BROKMEYER, WILLIAM BROWNING, HEMANG
 DESAI, KAREN HUGHES, JAMES J. KLECKNER,
 DAVID H. SMITH, S. WIL VANLOH, JR., and JERRY
 WINDLINGER,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       Plaintiff filed the complaint in this action on December 21, 2020. Dkt. 1. Rule 4(m) of

the Federal Rules of Civil Procedure requires that a defendant be served with the Summons and

Complaint within 90 days after the Complaint is filed. It is hereby ORDERED that the plaintiff

advise the Court in writing why plaintiff failed to serve the Summons and Complaint within the

90-day period, or, if plaintiff believes that the defendant has been served, when and in what

manner such service was made. It is further ORDERED that if the Court does not receive any

written communication from plaintiff by May 5, 2021, showing good cause why such service

was not made within 90 days, the Court will dismiss the claims against defendant.

       SO ORDERED.
                                                             
                                                            ____________________________
                                                            Paul A. Engelmayer
                                                            United States District Judge

Dated: April 21, 2021
       New York, New York
